I™ -IS
CCA #       13-13-00011-CR                               OFFENSE:     Capital Murder

STYLE:      JOSE GONZALIES   III v. THE STATE OF TEXAS   COUNTY:      Nueces


TRIAL COURT:             105th District Court                                                      MOTION
TRIAL COURTS:            11-CR-4141-D                        FOR REHEARING IS:
TRIAL COURT JUDGE:       Hon. Angelica Hernandez             DATE: 8/14/14
DISPOSITION: Affirmeci                                       JUDGE: Garza

DATE:

JUSTICE:                                PC      S

PUBLISH:                              DNP:



CLK RECORD:                                                  SUPP CLK RECORD

RPT RECORD:                                                  SUPP RPT RECORD

STATE BR:                                                    SUPPBR

APPBR:                                                        PROSE BR




                               IN THE COURT OF CRIMINAL APPEALS

                                                            CCA#                 m-\s
           l/\Q SE.                Petition                   Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                           DATE:


           ffAtyK /                                          JUDGE:

DATE:       <96//7/^0jy                                       SIGNED:                        PC:

JUDGE:                                                       PUBLISH:                       DNP:




                   MOTION FOR REHEARING IN                    MOTION FOR STAY OF MAN DATE IS:

CCA IS:                      ON                                                        ON

JUDG£:                                                       JUDGE:

 rfcO ^£                     petition
FOR DISCRETIONARY REVIEW


DATE /v//(//j0/r
     riU U*As4t-J~^
               JUDGE